Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 3, 5 – 8, 10 – 11, 15, and 17 – 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wciorka (US 20090270825) in view of Ashton (US 20100305337).
Regarding claim 1, Wciorka discloses an absorbent article comprising: a front waist region; a rear waist region; a crotch region positioned intermediate the front waist region and the rear waist region (see general teaching in Fig. 1, 30, 32 and 34, respectively); a liquid permeable material (18); a liquid impermeable material (20); an absorbent core disposed at least partially intermediate the liquid permeable material and the liquid impermeable material (14) and comprising an absorbent material (66/74), wherein the absorbent material is positioned within a core wrap (wrap formed by 64/72; see Fig. 2, [0091, 93]; note also applicant’s specification, [0049 – 52]; see also [0169]), wherein the absorbent core defines a first channel substantially free of the absorbent material (see Figs. 2 – 8, [0096]; see also Fig. 10), wherein the first channel extends substantially through the thickness of the absorbent material (see end of paragraph [0096]; note also general teachings in [0109, 110], Fig. 12,) wherein a first side of the core wrap is joined to a second side of the core wrap in a portion of the first channel (see general teaching with regard to channels having no absorbent material in [0118], Fig. 25c, 26a, Fig. 12), and a liquid distribution system (54, [0080]), wherein the liquid distribution system is positioned intermediate the liquid permeable material and the core wrap (see Fig. 2).
With respect to the embodiment of Figs. 2 – 8, Applicant does not explicitly disclose that the first channel/cavity additionally includes a second channel defined by the liquid distribution system, wherein the second channel extends substantially through the thickness of the liquid distribution system. Nonetheless, Wciorka discloses an additional embodiment in which a first channel/cavity includes a liquid distribution system that defines a matching second channel (see Fig. 26a, Fig. 27I), wherein the second channel extends substantially through the thickness of the liquid distribution system (see Fig. 26a). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the liquid distribution system of Wciorka’s first embodiment to include a matching second channel for the benefit of increasing void volume and holding more fluid/excrement, see [0120].



Wciorka appears to disclose that the first channel having no absorbent material extends from the front waist region to the rear waist region (compare Fig. 8 or Fig. 10 and Fig. 1; Examiner additionally wishes to note that other embodiments such as 219 can extend up to 130 mm, see [0112]), and appears to disclose wherein the first channel has a length and an average width about the length, and wherein the average width about the length is substantially constant (see Figs. 8 and 10), but does not explicitly disclose these features. Wciorka further discloses that the first channel may be defined about its perimeter by interior edges of the second channel (see [0120] and Fig. 26a), but does not disclose wherein the second channel extends from the crotch region to the front waist region, and wherein the second channel has a length and an average width along the entirety of the length, and wherein the average width along the entirety of the length of the second channel is substantially constant. Nonetheless, Ashton discloses an absorbent article having an absorbent core comprising superabsorbent and thermoplastic fibrous adhesive [0023, 37, 69,] wherein the absorbent core includes a channel substantially free of superabsorbent polymers (discontinuity 15; discontinuity embodiments include those leaving a gap, see [0039] and arguments below) wherein the first channel extends from the front waist region to the rear waist region (Fig. 1), wherein the first channel has a length and an average width about the length, and wherein the average width about the length is substantially constant (Fig. 1). Taken together, Wciorka in view of Ashton renders obvious wherein the matching second channel extends from the crotch region to the front waist region, and has a length and an average width along the entirety of the length, and wherein the average width along the entirety of the length of the second channel is substantially constant (See Ashton, Fig. 1, and note that Wciorka discloses the first channel may be defined about its perimeter by interior edges of a matching second channel, see above). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the channels in Wciorka according to the channel size/shape of Ashton for the benefit of improving flexibility and comfort across the whole article (see [0004] and [0019] in Ashton and [0005] in Wciorka), for the benefit of improving fluid/excrement handling (see [0004] in Ashton and [0004, 0005 and 0120] in Wciorka), and for additional benefits therefrom.  
2. The absorbent article of claim 1, wherein the liquid distribution system comprises a first layer and a second layer [0083,] and wherein the second channel extends substantially through the thickness of the first layer and the second layer (Fig. 26a.)
3. The absorbent article of claim 1, wherein the second channel overlaps a portion of the first channel (26a).
5. The absorbent article of claim 1, wherein the liquid distribution system comprises a high surface area material comprising high surface area fibers, a high surface area open-celled foam, or a hydrophilic polymeric foam [0078].
6. The absorbent article of claim 1, wherein the liquid distribution system comprises cross-linked cellulosic fibers [0078].
7. The absorbent article of claim 1, wherein the liquid distribution system comprises microfibers [0083].
8. The absorbent article of claim 1, wherein the liquid distribution system comprises a third channel defined therein (Examiner considers the liquid distribution system to comprise a second channel in its bottom layer 54, and a third channel in its top layer 52).
10. The absorbent article of claim 1, comprising a third channel defined in the absorbent core (it is noted that Wciorka discloses multiple separate channels (see [0103], and Fig. 24), and it would have been obvious to one of ordinary skill in the art at the time the invention was filed to thus modify Wciorka according to Fig. 5 in Ashton for the benefit of an alternative construction that imbues additional void volume).
Regarding claim 11, Wciorka in view of Ashton discloses an absorbent article comprising: a front waist region; a rear waist region; a crotch region positioned intermediate the front waist region and the rear waist region; a liquid permeable material; a liquid impermeable material; an absorbent core disposed at least partially intermediate the liquid permeable material and the liquid impermeable material and comprising an absorbent material, wherein the absorbent material is positioned within a core wrap, wherein the absorbent core defines a first channel substantially free of the absorbent material, wherein the first channel extends substantially through the thickness of the absorbent material, wherein a first side of the core wrap is joined to a second side of the core wrap in a portion of the first channel, wherein the first channel extends from the front waist region to the rear waist region, wherein the first channel has a length and an average width about the length, and wherein the average width about the length is substantially constant; an acquisition layer positioned at least partially intermediate the liquid permeable material and the core wrap (see above, 52) wherein the acquisition layer is substantially free of any superabsorbent polymers (see [0089] disclosing the acquisition layer made of polymeric fibers and latex; see other embodiment of [0083] describing use of SMS nonwoven for the layer; see other embodiment of [0078 – 0082] in which the both 52 and 54 may comprising crosslinked fibers and later paragraphs describing the associated percentages); and a distribution layer (54, see [0080]), wherein the distribution layer defines a second channel (Fig. 26a), wherein the distribution layer is positioned intermediate the acquisition layer and the core wrap (Fig. 26a), and wherein the second channel extends substantially through the thickness of the distribution layer (Fig. 26a), and wherein the second channel extends from the crotch region to the front waist region and has a length and average width along the entirety of the length (see explanation above).
Regarding claim 15, Wciorka in view of Ashton discloses an absorbent article comprising: a front waist region; a rear waist region; a crotch region positioned intermediate the front waist region and the rear waist region; a liquid permeable material; a liquid impermeable material; an absorbent core disposed at least partially intermediate the liquid permeable material and the liquid impermeable material and comprising an absorbent material, wherein the absorbent material is positioned within a core wrap, wherein the first channel extends substantially through the thickness of the absorbent material, wherein a first side of the core wrap is joined to a second side of the core wrap in a portion of the first channel, and wherein the first channel extends from the front waist region to the rear waist region; an acquisition layer positioned at least partially intermediate the liquid permeable material and the core wrap, wherein the acquisition layer is substantially free of any superabsorbent polymers; and a distribution layer, wherein the distribution layer defines a second channel, wherein the distribution layer is positioned intermediate the acquisition layer and the core wrap, and wherein the second channel extends substantially through the thickness of the distribution layer, and wherein the second channel extends from the crotch region to the front waist region and has a length and an average width along the entirety of the length (see above).
17. The absorbent article of claim 15, wherein the first channel has a length and an average width about the length, and wherein the average width about the length is substantially constant (see above).
18. The absorbent article of claim 15, wherein the second channel average width along the length is substantially constant (see above).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wciorka in view of Ashton in view of Bissah (US 20090112175).
Regarding claim 9, Wciorka discloses the absorbent article of claim 1.  Bissah discloses a portion of a liquid distribution system has a different color than a portion of the liquid permeable material, a portion of the liquid impermeable material, or a portion 
of the absorbent core [0030].  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to modify Wciorka according to the teachings of Bissah for the benefit of visually communicating an improved function.

Claim 12 – 14, and 19 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wciorka in view of Ashton in view of Nakaoka (US 20070093164).
Regarding claim 12, Wciorka in view of Ashton discloses the absorbent article of claim 11, wherein the absorbent article comprises a central longitudinal axis, wherein the absorbent core defines a third channel therein (see claim 10 above, Wciorka discloses multiple separate channels (see Fig. 24), and it would have been obvious to one of ordinary skill in the art at the time the invention was filed to thus modify Wciorka according to Fig. 5 in Ashton), wherein the first channel is positioned on a first side of the central longitudinal axis of the absorbent article, and wherein the third channel is positioned on a second side of the central longitudinal axis (see Fig. 5 in Ashton).
However, Wciorka in view of Ashton does not disclose a fourth channel. Nakaoka discloses similarly constructed channels wherein the distribution layer (see middle channel, Fig. 12) defines a fourth channel therein, wherein the first and second channels are positioned on a first side of the central longitudinal axis of the absorbent article, and wherein the third and fourth channels are positioned on a second side of the central longitudinal axis (see Fig. 12). Therefore, according to the teachings of Nakaoka it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Wciorka in view of Ashton with a fourth channel for the benefit of increasing void volume with respect to each void channel.
13. The absorbent article of claim 12, wherein a portion of the second channel at least partially overlaps a portion of the first channel (see Wciorka and Nakaoka, arguments above).
14. The absorbent article of claim 13, wherein a portion of the fourth channel at least partially overlaps a portion of the third channel (see Wciorka and Nakaoka, arguments above).
19. The absorbent article of claim 15, wherein the absorbent article comprises a central longitudinal axis, wherein the absorbent core defines a third channel therein, wherein the distribution layer defines a fourth channel therein, wherein the first and second channels are positioned on a first side of the central longitudinal axis, and wherein the third and fourth channels are positioned on a second side of the central longitudinal axis (see above).
20. The absorbent article of claim 19, wherein a portion of the second channel at least partially overlaps a portion of the first channel, and wherein a portion of the third channel at least partially overlaps a portion of the fourth channel (see above).


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wciorka in view of Ashton, or alternatively Wciorka in view of Ashton in view of Nakaoka (US 20070093164).
16. The absorbent article of claim 15, wherein the absorbent core or the distribution layer defines a third channel (see arguments in claim 10 above with respect to the absorbent core, and claim 12 above with respect to the distribution layer).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No./Application Nos. 16922405, 15894149, 15702778, 14467092, 14467092, 16903664, 15942607, and 14467095. Although the claims at issue are not identical, they are not patentably distinct from each other.
With respect to any indicated non-patented application(s), this is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
With respect to Applicant’s arguments on the bottom of page 8 and top of page 9, it is noted that Examiner considers the first channel of Wciorka as the cavity/channel disclosed in Figs. 1 – 8, rather than channel 219 disclosed in Fig. 11. Wciorka discloses that the first cavity/channel of Figs. 1 – 8 can be created with no absorbent particulate polymer material, and makes the general teaching of constructing an empty cavity/channel by joining a first side of the core wrap to a second side of the core wrap in a portion of the channel (see [0118], Fig. 25c, 26a, Fig. 12).
Applicant’s arguments on the bottom of page 9 and top of page 10 improperly characterize the instant rejection. The instant rejection does not modify Wciorka to include the compressed channel 15 in Ashton, but rather modifies the channels of Wciorka according to the size/shape of the channels in Ashton. The channels of Ashton clearly extend into the front region of the absorbent article. Nonetheless, the Examiner refutes Applicant’s implication that Ashton’s channel construction is limited to compression formation; the channels can be produced through any method of forming a discontinuity, such as “cutting, adhering, shearing, leaving a gap, [or] perforation” [0039].
In response to applicant's argument on the bottom of page 10 and top of page 11 that neither Wciorka or Ashton discloses a second channel that extends from the crotch region to the front waist region, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, Ashton discloses channels that extend from the crotch region into the front region, and Wciorka discloses that the first channel may be defined about its perimeter by interior edges of the matching second channel in the acquisition/distribution layer. Accordingly, the combined teachings of the references would have suggested a second channel that extends from the crotch region to the front waist region.
With regard to applicant’s arguments on page 11, paragraph 2, it is noted that Wciorka discloses an acquisition layer substantially free of superabsorbent polymer. See the rejection of claim 11 in the rejection above.
Accordingly, the Examiner has maintained rejection of claims 1, 11, 15 and dependents thereof, as outlined in the above action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H PHILIPS whose telephone number is (571)270-5180. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799